Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on May 25, 2022.

The application has been amended as follows: 
Claims 7-10 are canceled.
Allowable Subject Matter
Claims 1-6, 11, and 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for distinguishing normal, non-cancerous colon or colorectal tissue from cancerous colon or colorectal tissue comprising applying laser induced breakdown spectroscopy to one or more test samples, comparing a signal intensity for at least one heavy metal in the test sample to a control sample, and selecting a subject having or at risk of having colon or colorectal cancer when the signal intensity in the test sample is greater than the signal intensity in the control sample wherein the heavy metal is cerium and the atomic lines at 566.9, 567.7, 569.9, and/or 571.9 nm are detected.  The Examiner notes that the prior art teaches measuring chromium, lead, and mercury, but does not teach or suggest measuring cerium.  Additionally, the Examiner notes the amendment to independent claim 1 overcomes the rejection under 35 U.S.C. 101 as the recitation of measuring cerium and detecting atomic lines (peak values) at 566.9, 567.7, 569.9, and/or 571.9 limits the judicial exception to a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798